Title: From George Washington to Thomas Peters, 9 February 1787
From: Washington, George
To: Peters, Thomas



Sir,
Mount Vernon February 9th 1787

As your last letter of the 3d insta. places me on better ground with respect to seed Barley your former one of the 18th of November

did—and as will be inconveniant and injurious to me to withhold some of my best grownd from Oats till it may be too late to put this grane in to advantage from the uncertain expectation of Barley.
This letter is to pray that you will decline all further trouble in enquiring for the latter, on my account. as I have wrote to the same Gentlemen who procured me 50 Bushels (and could then have got an 100) to add 50 more if now to be had. If your Barley from the Eastward should arrive in Season to be sown—is of the spring sort, and good in quality—and you can spare a few bushels to put me in Seed against another year I shall be obliged by it; a dozen bushels may suffice.
Clover Seed I have supplied myself with long ago. I hope you will have the goodness to excuse me for the trouble I have given you in making these inquiries. I am Sir, yr most obed. Servant

G. Washington.

